Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
1.	Claim 5 is objected to because of the following informalities:  
The “heptatonic acid” in line 3 of claim 5 should be corrected to “heptanoic acid”.  
An appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US Pub. 2016/0324031 A1) in view of WO (2014/118585 A2).and further in view of Hsu et al. (US Pub. 2018/0009998 A1).
With respect to claims 1-15, Fujiwara (‘031 A1) discloses a method of manufacturing a heat sink comprising applying a nano-silver paste layer on a heat-dissipation substrate by a bar coating method; heating the paste on the substrate to 80-120oC for 1-10 minutes; disposing an IC above the paste to form a combined piece; hot pressing the combined piece at a temperature of about 200-250oC, a pressure of about 0.1-30.0 MPa for about 1 minute to 1 hour to form a thermal-interface-material (TIM) layer including sintered silver nanoparticles with the IC and substrate wherein the paste comprising by volume about 1-80% of silver nanoparticles having a mean diameter of about 1 nm to about 30 µm at least suggesting a mixture of the nano-silver particles and micron silver particles with a mixing ratio of 9:1 - 1:1 as claimed, by mass about 3-30% of at least one solvent including terpineol and n-propanol (e.g. a combination of up to 30% terpineol and less than 5% n-propanol) and a desired amount (e.g. by weight less than 5% ) of a tackifier (e.g. a glycerol-based tackifier); the substrate comprises an alloy of a metal selected from gold, silver, copper, nickel and any combinations thereof; and the TIM layer has a thickness of about 30 µm or less and a silver component of up to about 100% (abstract, paragraphs [0028], [0058], [0066]-[0068], [0101], [0115], [0153], [0154], [0163], [0173], [0176]-[0188], [0214], [0215] and [0217]).
Fujiwara (‘031 A1) does not specify the dispensing device as claimed. WO (‘585 A2) discloses a needle dispensing device comprising a reservoir of a liquid, an electrically driven pump to drive a piston to deliver the liquid to a discharge tipoff a needle at a liquid delivery rate, a high voltage power source to charge the liquid at the discharge tip and a microcontroller to control the pump and voltage in order to adjust a non-zero value of the liquid delivery rate (abstract and page 2, line 7 to page 12, line 22) 
Fujiwara (‘031 A1) in view of WO (‘585 A2) does not specify the paste as claimed. Hsu et al. (‘998 A1) discloses a method to fabricate a nano-silver paste comprising sintering the paste comprising by weight about 52.5% silver nanoparticles obtained by a chemical synthesis and protected by an organic acid of heptanoic acid, about 17.5% a silver precursor of silver 2-ethyhexanoate and about 30.0% heptanoic acid to form a sintered silver bulk (abstract, paragraphs [0004], [0020]-[0029], [0034] and [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a portion of the silver nanoparticles of Fujiwara (‘031 A1) in view of WO (‘585 A2) (e.g. up to about 20%) with the silver 2-ethyhexanoate as disclosed by Hsu et al. (‘998 A1) in order to increase the density of the sintered silver bulk as disclosed by Hsu et al. (‘998 A1) (paragraph [0036]).
The ranges of the heating temperatures, the holding time, the pressure, the silver nanoparticle content, the silver 2-ethyhexanoate content, the organic additive content, the solvent content, the particle sizes, the mixing ratio, the silver component in the TIM, the porosity in the TIM and the thickness of the TIM disclosed or suggested by Fujiwara (‘031 A1) in view of WO (‘585 A2) and further in view of Hsu et al. (‘998 A1) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See .
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,902,862 B2 in view of Fujiwara (‘031 A1) and further in view of WO (‘585 A2). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-7 of U.S. Patent No. 9,902,862 B2 disclose a method of fabricating a nano-silver paste, which is the same or obvious from the claimed method. Claims 1-7 of U.S. Patent No. 9,902,862 B2 do not disclose some features as claimed. Fujiwara (‘031 A1) in view of WO (‘585 A2) is further applied to the claimed features for the same reasons as discussed above.
Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

3/9/2022